Case: 1:19-cv-01610 Document #: 50-5 Filed: 04/18/19 Page 1 of 3 PageID #:224




                EXHIBIT C
           Case: 1:19-cv-01610 Document #: 50-5 Filed: 04/18/19 PageH A2G EofN S3B EPageID   #:225
                                                                                     RMAN SOBOL SHAPIRO                                         LLP




                                    PARTNER

                                    Jeff D. Friedman
.
                                    Mr. Friedman is extensively involved in the firm’s representation of
                                    government entities, successfully recovering hundreds of millions of dollars.



CONTACT                             CURRENT ROLE
715 Hearst Ave.
Suite 202                           > Partner, Hagens Berman Sobol Shapiro LLP
Berkeley, CA 94710                  > Specializing in class actions against some of the largest companies in the United States, Mr. Friedman
                                      litigates cases involving securities fraud, consumer protection and antitrust violations including litigation
(510) 725-3000 office
                                      against technology companies and cutting-edge competition policy issues
(510) 725-3001 fax
jefff@hbsslaw.com                   > Extensively involved in the firm’s representation of government entities, successfully recovering
                                      hundreds of millions of dollars
YEARS OF EXPERIENCE
> 24                                > Has taken and defended the depositions of dozens of the top economists in the United States
                                      concerning cartel behavior and statistical models relating to antitrust impact and damages. Mr.
PRACTICE AREAS                        Friedman has also developed subject matter expertise in econometrics relating to regressions and
> Consumer Rights                     economic theory proving pass-through of cartel overcharges through complex distribution channels.
> Antitrust Litigation
                                    > Involved in firm’s position as lead counsel on behalf of purchasers of millions of electronics products,
> Privacy Rights
                                      including laptop computers and cell phones, against several multinational corporations alleged to have
> Securities Litigation
                                      fixed the prices of lithium ion battery cells for more than a decade
BAR ADMISSIONS                      RECOGNITION
> California
                                    > Northern District of California Super Lawyer, 2013 - 2017
COURT ADMISSIONS                    EXPERIENCE
> Central District of California
                                    > General Counsel, public fiber-optic component company in Silicon Valley
> Northern District of California
> U.S. Court of Appeals for the
                                    > Assistant U.S. Attorney, Criminal Division, Central District of California (Los Angeles)
  Ninth Circuit                     > Clerk for the Honorable Manuel L. Real, U.S. District Court Judge, Central District of California

EDUCATION                           NOTABLE CASES
> Santa Clara University School
                                    > In re Electronic Books Antitrust Litig., No. 11-md-02293 (DLC) (S.D.N.Y.)
  of Law, J.D., magna cum laude,
  1994
                                      A nationwide class of e-book consumers allege five of the largest book publishers in the United States
> University of Washington, B.A.,     and Apple conspired to raise the prices of e-books and restrain competition.
  Political Science, 1991
                                    > In re Optical Disk Drive Prods. Antitrust Litig., No. 3:10-md-2143 RS (N.D. Cal.)
                                      An action on behalf of consumers in more than two dozen states against the manufacturers of optical
                                      disk drives. The plaintiffs allege defendants conspired to increase the price of ODDs that were sold
                                      to original equipment manufacturers. Defendants’ conduct allegedly caused millions of consumer
                                      electronics products, such as computers, to be sold at illegally inflated prices.




www.hbsslaw.com                                                                                                                                  68
        Case: 1:19-cv-01610 Document #: 50-5 Filed: 04/18/19 PageH A3G EofN S3B EPageID   #:226
                                                                                  RMAN SOBOL SHAPIRO                                LLP




                        PARTNER

                        Jeff D. Friedman
                        > Pecover et al. v. Electronic Arts Inc., No. 3:08-cv-02820-CW (N.D. Cal.)
                          A nationwide certified class of consumers who bought interactive football video games. Plaintiffs allege
                          Electronic Arts entered into a series of exclusive licenses with football intellectual property owners,
                          such as the NFL, in order to lock-up the market. A $27 million settlement in the case has been agreed to
                          by the parties, but awaits approval by the court.

                        > San Francisco Health Plan v. McKesson Corp., No. 1:08-CV-10843-PBS (D. Mass.); State of Utah v.
                          McKesson Corp., No. CV 10-04743 SI (N.D. Cal.); The Commonwealth of Virginia v. McKesson Corp. et
                          al., No. CV-11-02782 SI (N.D. Cal.); State of Oregon v. McKesson Corp., No. CV-11-5384-SI (N.D. Cal.)

                        > In re eBay Seller Antitrust Litigation, action on behalf of millions of eBay sellers, claiming eBay
                          monopolized the online auction market and attempted to monopolize the person-to-persons payment
                          systems market (Paypal)

                        > Dell Inc. Bait-And-Switch Sales Litigation, negotiated multimillion dollar settlement on behalf of nearly one
                          million consumers

                        PERSONAL INSIGHT

                        After daily discussions with his Sherpa guide while trekking in the Annapurna mountain range in Nepal,
                        Mr. Friedman decided to devote his legal career to specializing in representing persons in collective
                        actions who are individually powerless against corporations.




www.hbsslaw.com                                                                                                                      69
